(Note. The case in Dallas does not establish the Pennsylvania practice, semble, as Hall contended. Vide note to Dallas.)
Mr. Brinckle afterwards, December 16, 1818, informed me by letter that “the execution question was decided in favor of Starr and Company. The substance of the opinion of the Court was: Per Curiam. The common law of England is in force in this state only so far as it has been adopted in practice. It is unquestionably perfectly well settled in England that any stay of execution is in itself a badge of fraud and consequently divests the execution of its original priority, but a long course of practice has in this state modified and, in fact, abrogated that rule. We are of opinion that a stay of execution is not per se a badge of fraud; other circumstances must appear to render it such.”
(For common law rule see 2 Tidd Pr. 920. Prec. Ch. 286, 287.)